Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered May 6, 2010, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his argument that the Supreme Court erred in denying his motion to suppress certain evidence obtained during an inventory search (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248, 255, 257 [2006]; People v Arias, 100 AD3d 914 [2012]). Skelos, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.